Citation Nr: 1517904	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disability characterized by vertigo.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to May 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO)  in Milwaukee.

The case was remanded in September 2014 to schedule the Veteran for hearing.  

The issues of entitlement to service connection for headaches, and a disability characterized by vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's statements of noise exposure during service are credible.

2.  Bilateral hearing loss was first indicated many years after discharge from service; there is no competent clinical evidence of record that it is related to service.

3.  Tinnitus is reasonably attributable to inservice noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2011 and March 2013 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording him a VA examination for service connection of bilateral hearing loss and tinnitus.  The Board finds that this examination is adequate to render a determination as to these issues on appeal. The Board would also point out that the Veteran requested a personal hearing and was scheduled for such in July 2014 and April 2015 but did not report.  No reason was given for his failure to appear.

The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  Moreover, the claim of entitlement to service connection for tinnitus is granted.  VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  The claim of entitlement to service connection for hearing loss is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

1.  Service connection for bilateral hearing loss.

Factual Background and Legal Analysis 

The appellant's DD-214 reflects that had a military occupational specialty of functional support and administration.  However, upon the filing of his claim in July 2011, he stated that he was exposed to loud noises when he was stationed aboard the USS Whitachaw between February and May 1985.  As such, the Board may concede that noise exposure is consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(d).  However, this alone does not provide a basis to grant service connection.  The evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the claims folder in its entirety, the Board finds that the evidence as a whole does not demonstrate that bilateral hearing loss is related to service. 

The Board finds that despite the concession that the Veteran was exposed to noise during active duty, his service treatment records, including the service entrance examination report in 1983, are not indicative of any complaints or references to hearing impairment.  Audiometric findings were within the normal range at the applicable frequencies. 

The Board observes that bilateral hearing loss disability, as defined by VA standards, is not documented until a VA examination in August 2011.  This is two and half decades after discharge from active duty.  At that time, the VA audiologist reviewed the record and stated that an opinion regarding the etiology of the Veteran's hearing loss could not be determined without resorting to speculation.  However, it was added that there was no scientific basis to conclude onset of delayed hearing loss as the first documentation of such was on current audiology evaluation.  This constitutes a negative opinion.  No clinically sound basis has been presented attributing bilateral hearing loss to service.

The Board has carefully considered the evidence and the assertion that bilateral hearing loss disability is related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (2014); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  A layman is competent to report that he notices hearing loss through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).

The Board does not dispute reported noise exposure during active duty.  It must be pointed out, however, that while lay evidence must be considered when a Veteran seeks disability benefits, the opinion of the skilled VA clinical professional who reviewed the record and provided a negative opinion to the effect that hearing loss is not attributable to service is more probative than the appellant's more recent statement in this regard.  

In Hensley v. Brown, 5 Vet.App. 155, 159, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, here there is no evidence of hearing loss during or in proximity to service discharge in 1985.  The more probative evidence establishes that remote bilateral hearing loss disability is unrelated to service.  The legal theory in Hensley does not help the Veteran in this instance. 

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current bilateral hearing loss disability is related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

2.  Service connection for tinnitus.

Factual Background and Legal Analysis 

After reviewing the evidence in its entirety, the Board finds service connection for tinnitus is reasonably warranted.

In this instance, service treatment records reflect that the Veteran sustained trauma to the left ear in March 1984.  It is also shown that while undergoing a psychiatric interview in December 1985, the appellant had complaints of a ringing noise in both ears.  Additionally, as indicated above, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  Although the VA audiology examiner found in August 2011 that it was not at least as likely as not that tinnitus was of service onset, upon consideration of the above, the evidence is at least in equipoise that tinnitus is related to active duty.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).  As such, the benefit of the doubt is resolved in favor of the Veteran by finding that tinnitus is reasonably of service onset such that service connection may be granted. 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

After reviewing the evidence, the Board finds that further development is required prior to disposition of the remaining issues on appeal.

The record reflects that service connection has been denied for vertigo and headaches on a direct basis.  The record reflects, however, that in a statement received in August 2011, the Veteran indicated that he had vertigo and headaches secondary to tinnitus that has been service-connected.  This aspect of the appeal has not been addressed.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2014).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown , 7 Vet.App. 439, 448 (1995).  As such, the claims of entitlement to service connection for vertigo and headaches must be adjudicated on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate examinations to determine whether the claimed vertigo or headaches are due to or permanently made worse by (aggravated) the service connected tinnitus.  All indicated tests should be accomplished and all pertinent findings should be reported in detail.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, to include entitlement to service connection for vertigo and headaches as secondary to service-connected disability.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


